DETAILED ACTION
This Non-Final Office Action is in response to the above identified patent application filed on October 08, 2019.  Claims 1 – 39 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 27 & 34 – 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “substantially” in claim 22 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 22 recites: “wherein the latch bar and the biasing mechanism are substantially contained inside the second support member and the latch member is disposed outside of the first support member.”
The term “substantially” is a relative term that is unclear what it encompasses and how much of the latch bar and the biasing mechanism is required to be contained in order to be considered “substantially” contained inside the second support member.

The term “substantially” in claim 27 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 27 recites: “wherein the latch actuator is pivotally attached to an outside surface of the actuator member; and the connecting member, the latch bar, and the biasing mechanism are substantially disposed inside the other support member.”
The term “substantially” is a relative term that is unclear what it encompasses and how much of the biasing mechanism is required to be disposed in order to be considered “substantially” disposed inside the other support member.

The term “substantially” in claim 34 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 34, lines 6 – 9 recites: “and “substantially” parallel to the first support member in a closed position, the second support member pivotable from the closed position to an open position that is “substantially” non-parallel to the first support member…”
	The term “substantially” is a relative term that is unclear what it encompasses and how parallel does the first support member in the close position have to be in order to be considered “substantially” parallel.
    	Furthermore, the term “substantially” is a relative term that is unclear what it encompasses and how much does the second support member have to pivot from the closed position to an open position have to be in order to be considered “substantially” non-parallel to the first support member.
	Therefore, the language as set forth in claim 34 is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 10, 16, 17, 19 & 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (U.S. Patent Number 10,752,066 B2) to Rodriguez.
Regarding claim 1, Rodriguez discloses the latch assembly (See Figure 2) for the pivoting hitch device (50), the pivoting hitch device (50) having the first support member (60) attached to the second support member (62) by the pivotal attachment (90), wherein one of the support members (60) extends from the point of attachment (66) to the vehicle to the pivotal attachment (90) to the other support member (62), the support members (62) moveable from the closed position (See Figures 2 & 3) to an open position (See Figure 1 & 4) with respect to each other, the latch assembly (See Figures 9 & 10) comprising: 
the latch bar (154) attached to the second support member (62) and movable (i.e. via the Spring) from the latched position (See Figure 10) to an unlatched position (See Figure 9);
the latch member (156) attached to the first support member (60), the latch member (156) having at least one latching feature (i.e. Tapered Aperture & Opening) for engaging the latch bar (154) in the latched position (See Figure 10); 
the biasing mechanism (158) disposed to bias the latch bar (154) toward the latched position (See Figure 10); wherein when the latch bar (154) is engaged by the at least one latching feature (i.e. Tapered Aperture & Opening) in the latched position (See Figure 10), the second support member (62) is prevented from pivoting with respect to the first support member (60). 

Regarding claim 10, Rodriguez discloses wherein the latch bar (154) comprises: the body having the lug portion (159), and an attachment feature (i.e. Recess Groove Feature to hold (154) in place of channel (152) See Figure 10) on the body for attaching the latch bar (154) to the second support member (62); wherein the lug portion (159) engages the at least one latching feature (i.e. Tapered Aperture & Opening) on the latch member (156) when in the latched position (See Figure 10).

Regarding claim 16, Rodriguez discloses wherein the lug portion (159) of the latch bar (154) extends through an aperture (i.e. Opening of (152) in Figure 10) in the second support member (62) to engage the at least one latching feature (i.e. Tapered Aperture & Opening) in the latch member (156) (See Figure 10).  

Regarding claim 17, Rodriguez discloses wherein when the latch bar (154) is in the unlatched position (See Figure 9) the lug portion (159) of the latch bar (154) does not engage the latching feature (i.e. Tapered Aperture & Opening) of the latch member (156) and the second support member (62) may pivot with respect to the first support member (60) (See Figure 9).  

Regarding claim 19, Rodriguez discloses wherein the biasing mechanism (158) comprises an extension spring (See Figure 10) attached between the component of the latch assembly and one of the first or second support members (62) (See Figure 10).  

Regarding claim 24, Rodriguez discloses wherein the latch bar (154 & 159) is adjacent to the pivotal attachment (90) of the second support member (62) to the first support member (60) (See Figure 10). 

Claim(s) 1, 2, 3 & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (U.S. Patent Number 9,987,998 B2) to Shen.
Regarding claim 1, Shen discloses the pivoting hitch device (8) having the first support member (84) attached to the second support member (81) by the pivotal attachment (82B), wherein one of the support members (84) extends from the point of attachment (i.e. Trailer Hitch) to the vehicle to the pivotal attachment (82B) to the other support member (81), the support members (81) moveable from the closed position (See Figures 1, 2 & 9) to an open position (See Figures 7 & 11) with respect to each other, the latch assembly (1) comprising: 
the latch bar (22) attached to the second support member (81) and movable from the latched position (i.e. Engaged Position) to an unlatched position (i.e. Dis-Engaged Position);
the latch member (821) attached to the first support member (84), the latch member (821) having at least one latching feature (823) for engaging the latch bar (4 & 22) in the latched position (See Figure 6); 
the biasing mechanism (3) disposed to bias the latch bar (22) toward the latched position (See Figures 5 & 6); wherein when the latch bar (22) is engaged by the at least one latching feature (823) in the latched position (i.e. Engaged Position), the second support member (81) is prevented from pivoting with respect to the first support member (84) (See Figures 1, 2, 9 & 10). 

Regarding claim 2, Shen discloses furtherer comprising an actuator (42) attached to the latch bar (22), wherein movement of the actuator (42) from the latched position to an unlatched position moves the latch bar (22) from the latched position (i.e. Engaged Position) to the unlatched position (i.e. Disengaged Position).
  
Regarding claim 3, Shen discloses wherein the actuator (42) is formed as part of the latch bar (22).  

Regarding claim 18, Shen discloses wherein the biasing mechanism (3) comprises the torsion spring (See Figure 8) disposed around the pivotal axis of the latch bar (22) (See Figure 8).  

Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 13, 14, 15, 16, 17, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38 & 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (U.S. Patent Number 5,685,469) to Stapleton.
Regarding claim 1, Stapleton discloses the pivoting hitch device (10) having the first support member (24) attached to the second support member (20) by the pivotal attachment (51), wherein one of the support members (24) extends from the point of attachment (26) to the vehicle to the pivotal attachment (51) to the other support member (20), the support members (20) moveable from the closed position (See Figures 1 & 2) to an open position (See Figure 3) with respect to each other, the latch assembly (50) comprising: 
the latch bar (60) attached to the second support member (20) and movable from the latched position (See Figure 6) to an unlatched position (See Figure 7);
the latch member (58) attached to the first support member (24), the latch member (58) having at least one latching feature (i.e. Aperture & Opening) for engaging the latch bar (60) in the latched position (See Figure 6); 
the biasing mechanism (72) disposed to bias the latch bar (60) toward the latched position (See Figures 3, 4 & 6); wherein when the latch bar (60) is engaged by the at least one latching feature (i.e. Aperture & Opening) in the latched position (See Figure 3, 4 & 6), the second support member (20) is prevented from pivoting with respect to the first support member (24) (See Figures 3, 4 & 6). 

Regarding claim 2, Stapleton discloses furtherer comprising an actuator (52) attached to the latch bar (60), wherein movement of the actuator (52) from the latched position to an unlatched position moves the latch bar (60) from the latched position (See Figures 3, 4 & 6) to the unlatched position (See Figures 5 & 7).
  
Regarding claim 3, Stapleton discloses wherein the actuator (52) is formed as part of the latch bar (60).  

Regarding claim 4, Stapleton discloses further comprising: the connecting member (70) having the first end and the second end; wherein the first end of the connecting member (70) is moveable from the latched position (See Figures 3, 4 & 6) to an unlatched position (See Figures 5 & 7); and wherein the second end of the connecting member (70) is attached to the latch bar (60) such that movement of the first end thereof from the latched position (See Figures 3, 4 & 6) to the unlatched position (See Figures 5 & 7) moves the latch bar (60) from the latched position (See Figures 3, 4 & 6) to the unlatched position (See Figures 4 & 7).  

Regarding claim 5, Stapleton discloses wherein actuator (52) comprises the first end of the connecting member (70) (See Figure 2).  

Regarding claim 6, Stapleton discloses wherein the actuator (52) comprises the separate component (82) attached to the first end of the connecting member (70) (See Figure 2).
  
Regarding claim 7, Stapleton discloses wherein the actuator (52) is moveably attached to the second support member (20).  

	Regarding claim 8, Stapleton discloses the actuator (52) is pivotally (i.e. Rotatable) attached to the second member (20) and to the first end of the connecting member (70).

Regarding claim 9, Stapleton discloses wherein the actuator (52) is attached to the second support member (20) adjacent to the attachment point (26) to the vehicle when the second support member (20) is in the closed position.  
 
Regarding claim 10, Stapleton discloses wherein the latch bar (60) comprises: the body having the lug portion (78), and an attachment feature (61) on the body for attaching the latch bar (60) to the second support member (20); wherein the lug portion (78) engages the at least one latching feature (i.e. Aperture & Opening) on the latch member (58) when in the latched position (See Figures 3, 4, & 6).

Regarding claim 13, Stapleton discloses the attachment feature (61) comprises the pivotal attachment (See Figures 4 & 5) of the latch bar (60) to the second support member (20).

Regarding claim 14, Stapleton discloses the attachment feature (61) comprises an aperture (i.e. Opening) for receiving the pin assembly (68) to the second support member (20) (See Figure 4).

Regarding claim 15, Stapleton discloses the latch member (60) comprises the plate (56), and the least one latching feature (i.e. Aperture Opening) comprising the notch (80) in the edge of the plate (56) for receiving the lug portion (78) of the latch bar (60) in the latched position (See Figures 3 & 4).

Regarding claim 16, Stapleton discloses wherein the lug portion (78) of the latch bar (60) extends through an aperture (i.e. Opening of (48) in Figure 4) in the second support member (20) to engage the at least one latching feature (i.e. Aperture & Opening) in the latch member (58) (See Figures 3 & 4).  

Regarding claim 17, Stapleton discloses wherein when the latch bar (60) is in the unlatched position (See Figure 5) the lug portion (78) of the latch bar (60) does not engage the latching feature (i.e. Aperture & Opening) of the latch member (58) and the second support member (20) may pivot with respect to the first support member (24) (See Figures 5 & 7).  

Regarding claim 22, Stapleton discloses wherein the latch bar (60) and the biasing mechanism (72) are substantially contained inside the second support member (20) and the latch member (58) is disposed outside of the first support member (24) (See Figures 3, 4 & 5).  

Regarding claim 23, Stapleton discloses wherein the actuator (52) is attached to an outer surface of the second support member (20), and the connecting member (70) is attached to the actuator (52) through an elongated aperture (i.e. Interior Cavity of (20) in Figures 2, 4 & 5) in the second support member (20) (See Figures 2, 4 & 5).  
 
	Regarding claim 24, Stapleton discloses the latch bar (60) is adjacent to the pivotal attachment (51 & 90) of the second support member (20) to the first support member (24) (See Figures 4 & 5).

Regarding claim 25, Stapleton discloses wherein the actuator (52) is adjacent to the vehicle attachment point (26).  

Regarding claim 26, Stapleton discloses the latch assembly (10) for the pivoting hitch device (18) for the vehicle, the pivoting hitch device (18) having the first support member (24 & 26) attached to the vehicle at the vehicle attachment point (28), and the second support member (20) pivotally attached to the first support member (20) at the pivotal attachment (51) that is spaced apart from the vehicle attachment point (28), the latch assembly (10) comprising: 
the latch actuator (52) attached to an actuator member (82) selected from the first support member (24) and the second support member (20); 
the latch bar (60) attached to the actuator member (61); 
wherein each of the latch actuator (52) and the latch bar (60) move from the latched position (See Figures 3, 4 & 6) to an unlatched position (See Figures 5 &7); 
the connecting member (70) attached at the first end thereof to the latch actuator (52) and at the second end thereof to the latch bar (60) (Se Figures 4 & 5); 
wherein movement of the actuator (82) from the latched position to the unlatched position moves the latch bar (60) from the latched position (See Figure 4) to the unlatched position (See Figure 5);
32 4818-5738-0250.1PATENT DOCKET NO. 4124.48the latch member (58) attached to the support member (24) other than the actuator member selected from the first support member (24 & 26) and second support member (20), wherein the latch member (58) has at least one latching feature (i.e. Aperture Opening) for engaging the latch bar (60) in the latched position to prevent relative pivotal movement of the first and second support members {(24/26) & 20}; 
the biasing mechanism (72) urging the latch bar (60) toward the latched position (See Figure 4).  

Regarding claim 27, Stapleton discloses wherein the latch actuator (52) is pivotally attached to an outside surface of the actuator member; and the connecting member (70), the latch bar (60), and the biasing mechanism (72) are substantially disposed inside the other support member (20). 
 
Regarding claim 28, Stapleton discloses wherein the first end of the connecting member (70) is attached to the latch actuator (82) through an elongated aperture (i.e. Interior Cavity of (20) in Figures 3 & 4) in the actuator member (52). 
 
Regarding claim 29, Stapleton discloses wherein the latch bar (60) further comprises the lug portion (78) and the spaced apart pivot axis (51 & 90), and the latch bar (60) is pivotally attached to the actuator member (52) at the pivot axis (66) of the latch bar (60) (See Figures 4 & 5).  

Regarding claim 30, Stapleton discloses wherein the latch member (58) comprises the plate (56), and the at least one latching feature (i.e. Aperture Opening) comprises the notch in an edge of the plate (56) for receiving the lug portion (78) of the latch bar (60) (See Figures 3, 4 & 5).  

Regarding claim 31, Stapleton discloses wherein the lug portion (78) of the latch bar (60) extends through an aperture (i.e. Aperture of (48) in Figure 4) in the actuator member to engage the notch in the edge (80) of the plate (56) of the latch member (58) (See Figures 3 & 4).  

Regarding claim 32, Stapleton discloses wherein the latch bar (60) further comprises the lug portion (78) at each opposing end of the latch bar (60), and the latch bar (60) is slidably attached to the actuator member (52).  

Regarding claim 34, Stapleton discloses the pivoting hitch device (18) for the vehicle (13) with the receiver hitch (14), the pivoting hitch device (18) comprising: 
the first support member (24) attached to the receiver drawbar (26), the first support member (24) extending from the receiver drawbar (26) toward the side of the vehicle (13); 
the second support member (20) pivotally attached by the hinge (51 & 90) to the first support member (24) near the side of the vehicle (13) and extending therefrom toward the receiver drawbar (26), and substantially parallel to the first support member (24) in the closed position (See Figures 3 & 4), the second support member (20) pivotable from the closed position (See Figures 3, 4 & 6) to an open position (See Figure 5 & 7) that is substantially non- parallel to the first support member (20) (See Figure 7); 
the receiver socket (16) attached to the second support member (20) in proximity to the receiver drawbar (26) when the second support member (20) is in the closed position (See Figures 3, 4 & 6); 
the latch actuator (52) attached to the second support member (20) in proximity to the receiver socket (See Figure 16); 
the latch bar (60) attached to the second support member (20) in proximity to the hinge (51 & 90); 
the latch member (58) attached to the first support member (24) in proximity to the hinge (51 & 90), wherein the latch bar (60) engages the latch member (58) in the latched position (See Figures 3, 4 & 6); and 
the biasing mechanism (72) that biases the latch bar (60) toward the latched position (See Figures 3, 4 & 6).  

Regarding claim 35, Stapleton discloses wherein the latch bar (60) comprises the lug portion (78), and the latch bar body extends through an aperture in the second support member (20) with at least a portion of the lug portion (78) disposed outside the second support member (20) (See Figures 3, 4 & 5).  

Regarding claim 36, Stapleton discloses wherein the latch member (60) comprises the plate (56) extending from the first support member (24) adjacent to the aperture (i.e. Aperture of (48) in Figure 4) in the second support member (20).  

Regarding claim 37, Stapleton discloses wherein the latch member (58) further comprises at least one latching feature (i.e. Aperture Opening) for engaging the lug portion (78) of the latch bar (60) disposed outside the second support member (20).  

Regarding claim 38, Stapleton discloses wherein the at least one latching feature comprises the notch (80) in an edge of the plate (56), wherein moving the latch bar (60) from the latched position (See Figures 3, 4 & 6) to the unlatched position (See Figures 5 & 7) disengages the lug portion (78) of the latch bar (60) from the notch.
  
Regarding claim 39, Stapleton discloses wherein when the latch bar (60) is not in the latched position (See Figures 5 & 7), the lug portion (78) of the latch bar (60) does not engage the notch (80) in the plate (56) and the second support member (20) may move pivotally with respect to the first support member (24) (See Figures 2, 5 & 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,685,469) to Stapleton.
Regarding claim 11, Stapleton lacks and does not explicitly disclose wherein the attachment feature (i.e. Aperture Opening) comprises two elongated apertures for slidably receiving support posts attached to the second support member. 
 	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make wherein the attachment feature comprises two elongated apertures for slidably receiving support posts attached to the second support member, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co., v. Bemis co., 193 USPQ 8.

Regarding claim 12, Stapleton discloses wherein the latch bar (60) comprises the lug portion (78) on an opposing end of the body of the latch bar (60) for engaging at least one latching feature (i.e. Aperture Opening) on the latch member (58) attached to the first support member (24) (See Figure 3). 
However, Stapleton lacks and does not explicitly disclose the second lug portion and the second latch member.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the latch bar comprises the second lug portion on an opposing end of the body of the latch bar for engaging at least one latching feature on the second latch member attached to the first support member, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co., v. Bemis co., 193 USPQ 8.

Allowable Subject Matter
Claims 20, 21 & 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/Examiner, Art Unit 3734

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734